Exhibit 10(b)


AMENDMENT NO. 1 TO CREDIT AGREEMENT


This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Agreement”), dated as of March
12, 2019, relating to the Credit Agreement described below, is by and among
General Electric Company (the “Borrower”), each of the Lenders (as defined
below) party hereto and JPMorgan Chase Bank, N.A. as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”).
RECITALS:
WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
June 22, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”), by and among the Borrower, the lenders from time to time party
thereto (the “Lenders”), and the Administrative Agent.
WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth herein and, in accordance with Section 9.02 of the Credit Agreement, the
Lenders party hereto have agreed severally, on the terms and conditions set
forth herein and in the Credit Agreement, to amend the Credit Agreement on the
terms set forth below.
THE PARTIES HERETO THEREFORE AGREE AS FOLLOWS:
SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after the Effective Date (as defined
below), refer to the Credit Agreement, as amended hereby.
SECTION 2    . Amendments to Credit Agreement. The Credit Agreement is, as of
the Effective Date and subject to the satisfaction of the conditions precedent
set forth in Section 3 of this Agreement, hereby amended by:


(a)    The following new defined terms are inserted in the correct alphabetical
order in Section 1.01 of the Credit Agreement:
“Amendment No. 1 Effective Date” shall mean March 30, 2019.
“BioPharma Purchase Agreement” means that certain Equity and Asset Purchase
Agreement, dated as of February 25, 2019, by and among the Borrower and Danaher
Corporation.
“BioPharma Sale Transaction” means the sale of the BioPharma business from the
Borrower to the Danaher Corporation pursuant to the terms and conditions set
forth in the BioPharma Purchase Agreement.
“BioPharma Trigger Date” means the earlier of (i) the date of consummation or 45
days following termination of the BioPharma Sale Transaction and (ii) September
30, 2020.
(b)    Clause (c)(i) of Section 2.08 is hereby amended and restated in its
entirety as follows:
“(i)    Each Lender’s outstanding aggregate Commitments and/or Loans shall be
automatically reduced and prepaid, if applicable, on (1) the First Reduction
Date, in accordance with Section 2.08(c)(ii) below, to an amount equal to the
lower of (A) 75% of such Lender’s Initial Commitments and (B) an amount


WEIL:\96935202\17\47890.0321

--------------------------------------------------------------------------------

        


equal to the difference between such Lender’s Initial Commitments and such
Lender’s pro rata amount of the Mandatory Payment Amount accumulated from the
Closing Date up to the First Reduction Date, (2) the Second Reduction Date, in
accordance with Section 2.08(c)(iii) below, to an amount equal to the lower of
(A) 37.5% of such Lender’s Initial Commitments and (B) an amount equal to the
difference between such Lender’s Initial Commitments and such Lender’s pro rata
amount of the Mandatory Payment Amount accumulated from the Closing Date up to
the Second Reduction Date and (3) the Third Reduction Date, in accordance with
Section 2.08(c)(iii) below, to an amount equal to the lower of (A) 25% of such
Lender’s Initial Commitments and (B) the amount equal to the difference between
such Lender’s Initial Commitments and such Lender’s pro rata amount of the
Mandatory Payment Amount accumulated from the Closing Date up to the Third
Reduction Date (each such amount set forth in each of the foregoing clauses (1)
through (3), a “Reduction Amount”); provided that, if and to the extent the
BioPharma Trigger Date occurs on or after the Second Reduction Date, then,
notwithstanding anything to the contrary set forth herein, from and after the
Amendment No. 1 Effective Date until the occurrence of the BioPharma Trigger
Date, each Lender’s outstanding aggregate Commitments and/or Loans shall be
automatically reduced and prepaid (i) on the Second Reduction Date to an amount
equal to the difference between such Lender’s Initial Commitments and such
Lender’s pro rata amount of the Mandatory Payment Amount (which Mandatory
Payment Amount shall be calculated by excluding any Net Disposition Proceeds
received by the Borrower following the Amendment No. 1 Effective Date)
accumulated from the Closing Date up to the Second Reduction Date and (ii) on
the Third Reduction Date to an amount equal to the difference between such
Lender’s Initial Commitments and such Lender’s pro rata amount of the Mandatory
Payment Amount (which Mandatory Payment Amount shall be calculated by excluding
any Net Disposition Proceeds received by the Borrower following the Amendment
No. 1 Effective Date) accumulated from the Closing Date up to the Third
Reduction Date; provided, further, that upon the occurrence of the BioPharma
Trigger Date, the Borrower shall cause, within 10 Business Days thereof, each
Lender’s outstanding aggregate Commitments and/or Loans to be reduced and
prepaid to an amount equal to (x) if the BioPharma Trigger Date occurs on or
after the Second Reduction Date but prior to the Third Reduction Date, the
amount to which such Commitments and/or Loans were required to be reduced on the
Second Reduction Date as set forth in Section 2.08(c)(i)(2) above (provided that
the reference to “Second Reduction Date” in clause (B) thereof shall be deemed
to be a reference to the BioPharma Trigger Date) and (y) if the BioPharma
Trigger Date occurs on or after the Third Reduction Date, the amount to which
such Commitments and/or Loans were required to be reduced on the Third Reduction
Date as set forth in Section 2.08(c)(i)(3) above (provided that the reference to
“Third Reduction Date” in clause (B) thereof shall be deemed to be a reference
to the BioPharma Trigger Date) (it being understood and agreed that, to the
extent the Borrower fails to cause such reduction and prepayment to occur within
the 10 Business Day period described above, such reduction shall occur
automatically on the tenth Business Day following the BioPharma Trigger Date and
the Borrower shall make the required prepayment on such day). Each such
repayment of Loans shall be accompanied by payment of accrued interest on the
amount so repaid on the applicable Reduction Date. The Borrower shall provide
notice of such reductions in the manner set forth in Section 2.06(c).”
SECTION 3    . Conditions to the Effective Date. This Agreement shall be
effective when the Administrative Agent shall have received from the Borrower
and each Lender an executed counterpart (or written evidence reasonably
satisfactory to the Administrative Agent (which may include a facsimile or other
electronic transmission) that such party has signed a counterpart) hereof (such
date of receipt, the “Effective Date”).
SECTION 4    . Representations and Warranties. The Borrower represents and
warrants to the Lenders and the Administrative Agent that, at the time of and
immediately after giving effect to this Agreement, (a) the representations of
the Borrower set forth in the Credit Agreement (except for the representations
set forth in clauses (e) and (f) of Article III thereof) are true and correct in
all material respects on and as of the Effective Date, (b) no Default or Event
of Default shall have occurred and be continuing,




WEIL:\96935202\17\47890.0321

--------------------------------------------------------------------------------

        


(c) the Borrower has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement, (d) the execution, delivery and
performance by the Borrower of this Agreement (i) has been duly authorized by
all necessary corporate action and (ii) does not and will not violate any
provision of any law or regulation, or contractual or corporate restrictions, in
each case, binding on the Borrower and material to the Borrower and its
Subsidiaries, taken as a whole (except to the extent such violation would not
reasonably be expected to have a Material Adverse Effect), and (e) this
Agreement constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject however to (i) the exercise of
judicial discretion in accordance with general principles of equity and (ii)
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting creditors’ rights heretofore or hereafter enacted.
SECTION 5    . Fee. The Borrower hereby agrees to pay to the Administrative
Agent, for the ratable account of the Lenders as of January 1, 2020, a fee equal
to 0.02% of the amount by which (x) the total aggregate outstanding Commitments
and Loans as of January 1, 2020 exceeds (y) $7,425,000,000, which fee shall be
payable on January 15, 2020.
SECTION 6    .    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
SECTION 7    . Credit Agreement Governs. Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or the
Administrative Agent under the Credit Agreement, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement in
similar or different circumstances.
SECTION 8    . Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
electronic (i.e., “pdf” or “tif”) transmission shall be effective as delivery of
a manually executed counterpart of this Agreement.
SECTION 9    . Miscellaneous. The Borrower shall pay all reasonable fees, costs
and expenses of the Administrative Agent incurred in connection with the
negotiation, preparation and execution of this Agreement and the transactions
contemplated hereby in accordance with the terms of the Credit Agreement. The
provisions of this Agreement are deemed incorporated into the Credit Agreement
as if fully set forth therein. This Agreement may not be amended, modified or
waived except by an instrument or instruments in writing signed and delivered on
behalf of each of the parties hereto.
[SIGNATURE PAGES FOLLOW]




WEIL:\96935202\17\47890.0321

--------------------------------------------------------------------------------


        


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


GENERAL ELECTRIC COMPANY,
as Borrower




By:         
Name: Michael Bellora
Title:     Authorized Signatory








[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]
WEIL:\96935202\17\47890.0321

--------------------------------------------------------------------------------


 


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender
By:     
Name:
Gene Riego de Dios

Title:
Executive Director









[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]
WEIL:\96935202\17\47890.0321

--------------------------------------------------------------------------------


 


Citibank, N.A.,
as Lender,
By:     
Name:
Maria Hackley

Title: Vice President
Bank of America, N.A.,
as Lender,
By:     
Name:
Mukesh Singh

Title:
Director

Goldman Sachs Bank USA,
as Lender,
By:     
Name:
Jamie Minieri

Title:
Authorized Signatory

Goldman Sachs Lending Partners LLC,
as Lender,
By:     
Name:
Jamie Minieri

Title:
Authorized Signatory

Morgan Stanley Senior Funding, Inc.,
as Lender,
By:     
Name:
Christopher Winthrop

Title:
Vice President

MUFG Bank, Ltd.,
as Lender,
By:     
Name:
John Margetanski

Title:
Director



[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]
WEIL:\96935202\17\47890.0321

--------------------------------------------------------------------------------

        




BNP Paribas,
as Lender,
By:     
Name:
Richard Pace

Title:
Managing Director











By:     
Name:
Nanette Baudon

Title:
Director







[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]
WEIL:\96935202\17\47890.0321